—In an action to recover damages for personal injuries, the defendant Rochdale Village, Inc., appeals from a judgment of the Supreme Court, Queens County (Price, J.), entered March 13, 1997, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $85,400.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the court did not err, under the facts of this case, in instructing the jury with respect to the doctrine of res ipsa loquitur (see, Dermatossian v. New York City Tr. Auth., 67 NY2d 219; Myron v Millar El. Indus., 182 AD2d 558; Liebman v Otis El. Co., 127 AD2d 745).
The appellant’s remaining contentions are without merit. Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.